DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application repeats a substantial portion of prior Application No. 16/582,996, filed 09/25/2019, and adds disclosure not presented in the prior application. Claims 2, 4, 

Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 01/06/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-4 and 9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 2 and 3 recite(s) the language (emphasis added) “substantially diminished resistance”, where “substantially diminished” is subjective language open to interpretation, and thus indefinite and not patentable (see MPEP 2173.05(b).IV). Examiner interprets the language as meaning –lower--.

Claim(s) 4 recite(s) the language (emphasis added) “with each weight determined by the location of one of the selected memory cells along the”, where the limitation “location” lacks antecedent basis.

Claim(s) 9 recite(s) the language (emphasis added) “the memory cells in a selected group of tiles are”, where “a selected group of tiles” is already recited in claim 8, and it is unclear if the recitation in claim 9 in a different limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, and 6-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peng, US 20160086970 A1.

As to claim 1, Peng discloses a method for generating an analog signal (see Para [0025]; all signals in electrical devices vary in voltage, thus making them analog.) representative of an input Boolean string (see Para [0025]; Parallel two-bit programming requires a Boolean string.), comprising: 
providing a plurality of memory cells (see Para [0025]) wherein 

one or both of the common source region and the common drain region being provided as a substantially uniform strip of conductive semiconductor material (see Fig 9b Ref n+ Si), and 
(ii) the memory cells are separated from each other substantially uniformly along the substantially uniform strip of conductive semiconductor material (see Fig 9b Ref n+ Si); 
associating each bit of the Boolean string to a selected one of the memory cells (see Para [0025]); 
programming each selected memory cell to a conductive state or a non-conductive state according to the value of the associated bit in the Boolean string (see Para [0025]); and 
reading the selected memory cells simultaneously (see Para [0024]; Bit lines are read, thus multiple selected memory cells are read simultaneously.) to obtain a current (see Para [0024]) flowing in the substantially uniform strip of semiconductor material and providing that current as the analog signal (see Para [0024]).

As to claim 6, Peng discloses the method of claim 1, wherein 
the memory cells are organized into a plurality of 3-dimensional arrays of memory cells (see Fig 9b Ref Channel Stack) provided above a semiconductor substrate (see Fig 9b Ref Substrate).

As to claim 7, Peng discloses the method of claim 6, wherein 


As to claim 8, Peng discloses the method of claim 7, wherein 
the memory cells in a selected group of tiles are configured to be non-volatile (see Para [0002]).

As to claim 9, Peng discloses the method of claim 8, wherein 
the memory cells in a selected group of tiles are configured to be quasi-volatile (see Para [0002]; For long enough time scales, memory cells are quasi-volatile.).

As to claim 10, Peng discloses the method of claim 1, wherein 
the analog signal is provided as an input signal (see Para [0025]) to analog circuitry (see Para [0025]; Circuit disclosed handles analog signals, and thus is an analog circuitry.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng, US 20160086970 A1, in view of Li, US 20190019564 A1.
As to claim 5, Peng discloses the method of claim 1, wherein 
the selected memory cells implement in a network.

Peng does not appear to disclose a neuron in a neural network

Li discloses a neuron (see Li Para [0154]) in a neural network (see Li Fig 15)

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a method, as disclosed by Peng, may be implemented in a neural network, as disclosed by Li. The inventions are well known variants of NOR memory arrays, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Li’s attempt to implement neural networks without using cross-bar arrays (see Li Para [0043])

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng, US 20160086970 A1, in view of Or-Bach, US 20170053906 A1.

As to claim 11, Peng discloses the method of claim 1, wherein 
the analog circuitry is provided.

Peng does not appear to disclose the analog circuitry is provided in the semiconductor substrate or in an accompanying integrated circuit.

Or-Bach discloses the analog circuitry (see Or-Bach Fig 19A Ref 1901 and Figs 18a-d; The circuitry disclosed in reference character 1901 must have some circuity formed in the substrate, either as doped regions from CMOS transistors, or buried conducting lines, such as the ones disclosed in figure 22B, reference character WL1_R.) is provided in the semiconductor substrate or in an accompanying integrated circuit.

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a memory structure, as disclosed by Peng, may include circuity in the substrate, as disclosed by Or-Bach. The inventions are well known variants of three dimensional NOR structures and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Or-Bach’s attempt to reduce power consumption (see Or-Bach Para [0130]).

Allowable Subject Matter
Claim(s) 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not appear to disclose (as recited in claim 2):
either the common drain region or the common source region, but not both, is provided a substantially diminished resistance relative to the other, such that the resulting current for any memory cell is also determined in part by where along the substantially uniform strip of semiconductor material is that memory cell located.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Akerib, US 20170277659 A1, discloses weighted sums.
Lee, US 20170084627 A1 discloses a metallic layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612.  The examiner can normally be reached on M-Th: 8:00AM - 6:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 02/04/2021